
	
		II
		111th CONGRESS
		1st Session
		S. 1704
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2009
			Mr. Nelson of Florida
			 (for himself, Ms. Snowe, and
			 Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To hold the surviving Nazi war criminals accountable for
		  the war crimes, genocide, and crimes against humanity they committed during
		  World War II, by encouraging foreign governments to more efficiently prosecute
		  and extradite wanted criminals.
	
	
		1.Short
			 titleThis Act may be cited as
			 the World War II War Crimes
			 Accountability Act of 2009.
		2.FindingsCongress finds the following:
			(1)Surviving Nazi
			 war criminals are becoming increasingly rare.
			(2)The identities of
			 many of the remaining criminals were made known only after the end of the Cold
			 War and the collapse of Communist governments throughout eastern Europe.
			(3)In most of these
			 formerly communist countries, the volume of available information is enormous,
			 and the available resources to study it and identify war crimes suspects is
			 comparatively small.
			(4)In the United
			 States, the Office of Special Investigations (OSI) of the Department of Justice
			 is responsible for detecting, investigating and taking legal action to
			 denaturalize or deport persons who took part in Nazi-sponsored acts of
			 persecution committed abroad between 1933 and 1945.
			(5)As of April 2009,
			 OSI had successfully prosecuted more than 107 people involved in Nazi war
			 crimes who were residing in the United States.
			(6)As a government
			 office with limited resources, OSI is under enormous strain to identify and
			 prosecute those criminals identified by newly released records before it is too
			 late.
			(7)Some foreign
			 governments hinder the efforts of OSI, Congress, and the United States
			 Government to extradite or deport convicted Nazi war criminals from the United
			 States to their country of origin or other relevant jurisdiction.
			(8)Certain
			 nongovernmental organizations have been instrumental in the search for wanted
			 Nazi war crimes suspects for over 60 years.
			(9)Simon Wiesenthal,
			 a survivor of the Nazi death camps whose work stands as a reminder and a
			 warning for future generations, dedicated his life to—
				(A)documenting the
			 crimes of the Holocaust; and
				(B)hunting down the
			 perpetrators still at large.
				(10)As founder and
			 head of the Jewish Documentation Center in Vienna, Simon Wiesenthal
			 successfully brought to justice wanted Nazi war criminals, including Franz
			 Stangl, the commandant of the Treblinka death camp.
			(11)Mr. Wiesenthal’s
			 work, which contributed enormously to the modern understanding of justice, war
			 crimes, and crimes against humanity, should be continued.
			(12)In 2002, the
			 Simon Wiesenthal Center, in collaboration with the Targum Shlishi Foundation of
			 Miami, Florida, launched Operation: Last Chance to maximize the identification
			 and help facilitate the prosecution of the remaining unprosecuted Nazi war
			 criminals, helping to achieve justice for the victims of the Holocaust.
			(13)Of the most
			 guilty Nazis and Nazi collaborators still at large, Operation: Last Chance has
			 identified the following suspects:
				(A)Dr. Aribert Heim,
			 who served as a medical doctor at the Sachsenhausen, Buchenwald, and Mauthausen
			 concentration camps, is the most wanted ex-Nazi still at large. His most
			 terrible crimes were committed at Mauthausen, where he murdered hundreds of
			 inmates by administering lethal injections of phenol to their hearts or by
			 other torturous killing methods during the fall of 1941. Press reports indicate
			 that he may have died in Cairo, Egypt in 1992, but serious doubts remain about
			 the veracity of that information. If he is alive, his current whereabouts are
			 unknown.
				(B)Dr. Sandor
			 Képiró, who served as an officer in the Hungarian gendarmerie, was 1 of several
			 Hungarian officers convicted in 1944 for the mass murder of several thousand
			 civilians (mostly Jews) in the city of Novi Sad on January 23, 1942. In the
			 wake of the occupation of Hungary in March 1944, he was pardoned, promoted, and
			 returned to active service. He escaped to Austria in 1945, fled to Argentina in
			 1948, and returned to Hungary in 1996.
				(C)Milivoj Asner,
			 who served as the police chief of the city of Slavonska Pozega. During 1941 and
			 1942, Mr. Asner orchestrated the robbery, persecution and destruction of the
			 local Serb, Jewish and Gypsy communities, which culminated in the deportation
			 of hundreds of civilians to Ustasha concentration camps, where most of the
			 deportees were murdered. After his exposure in Operation: Last Chance, the
			 former police chief later escaped once again to Klagenfurt, Austria, where he
			 currently resides.
				(D)Charles Zentai is
			 accused of murdering 18-year-old Peter Balazs, a Jewish boy he caught riding a
			 Budapest tram without the requisite yellow star on November 8, 1944. Zentai was
			 able to immigrate to Australia in February 1950, where he currently lives.
			 Hungary is seeking his extradition.
				(E)Algimantas
			 Dailide, who volunteered for Lithuania’s secret police, Saugumas, arrested 10
			 Jews and 2 Poles, including women and children, who were attempting to escape
			 from the Vilnius ghetto in October 1941 and turned them over to the Nazis for
			 likely execution. After Mr. Dailide’s deportation from the United States to
			 Germany, the Lithuanian courts convicted him for his crimes in 2006, but
			 refused to imprison him on medical grounds. He currently resides in Kirchberg,
			 Germany.
				(F)Harry Mannil is
			 accused of playing a role in the death of at least 7 Jews and Communists while
			 serving in the Estonian police in 1941 and 1942 during the Nazi occupation of
			 Estonia. Although Estonian prosecutors have claimed on multiple occasions, most
			 recently in 2006, that they had uncovered no evidence proving Mr. Mannil’s
			 guilt of war crimes, they discovered that the 7 people he interrogated were
			 later executed. Mr. Mannil is living in Venezuela and is barred from entering
			 the United States.
				(G)Mikhail Gorshkow
			 is alleged to have been an interrogator for the Nazi Gestapo and is accused of
			 helping kill about 3,000 men, women, and children in the Slutsk ghetto in
			 Minsk, Belarus. He was stripped of his United States citizenship and ordered
			 deported for concealing his wartime service for the Nazis. He is under
			 investigation in Estonia.
				(H)Alois Brunner, a
			 key operative of Adolf Eichmann, was responsible for the deportation of 47,000
			 Jews from Austria, 44,000 Jews from Greece, 23,500 Jews from France, and 14,000
			 Jews from Slovakia to Nazi death camps. He lived in Syria for decades and the
			 Syrian government refused to cooperate with international prosecution efforts.
			 He was convicted in absentia for his crimes by France. He was born in 1912 and
			 last seen in 2001. While is it doubtful that he is still alive, there is no
			 conclusive evidence of his death.
				3.Sense of the
			 SenateIt is the sense of the
			 Senate that—
			(1)the United States
			 should actively encourage extradition and prosecution of the remaining Nazi war
			 criminals (as described in section 212(a)(3)(E) of the Immigration and
			 Nationality Act (8 U.S.C. 1182 (a)(3)(E)));
			(2)the Simon
			 Wiesenthal Center should be commended for its historic work in bringing to
			 light the atrocities of the Holocaust and in advancing justice for Nazi war
			 criminals through Operation: Last Chance; and
			(3)the Office of
			 Special Investigation of the Department of Justice is advancing the declared
			 foreign policy of the United States by bringing wanted World War II criminals
			 to justice and should be commended for its actions.
			4.Designation of
			 visa waiver program countries
			(a)CooperationAfter
			 a country is initially designated as a visa waiver program country under
			 section 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)), the
			 Attorney General, in evaluating the effect that such designation would have on
			 the law enforcement and security interests of the United States under paragraph
			 (2)(C) of such section, shall consider the extent to which such country is
			 cooperating in—
				(1)extraditing or
			 prosecuting wanted or indicted Nazi war criminals to the relevant jurisdiction;
			 and
				(2)admitting into
			 their territory aliens described in section 212(a)(3)(E)(i) and ordered removed
			 from the United States by a United States immigration judge, the Board of
			 Immigration Appeals, or a Federal court.
				(b)Presidential
			 discretion
				(1)In
			 generalIf the President determines that it would not be in the
			 national interest of the United States to terminate a country’s designation as
			 a visa waiver program country based on the evaluation under subsection (a), the
			 President may decline to terminate such designation after providing advance
			 written notification to—
					(A)the
			 Committee on Foreign Relations of the
			 Senate;
					(B)the
			 Committee on the Judiciary of the
			 Senate;
					(C)the
			 Committee on Foreign Affairs of the House of
			 Representatives; and
					(D)the
			 Committee on the Judiciary of the House of
			 Representatives.
					(2)ContentsIn
			 providing notification under paragraph (1), the President shall—
					(A)identify each
			 crime suspect described in subsection (a)(2) whose admission has not been
			 effected; and
					(B)submit copies of
			 all decisions rendered by United States immigration judges, the Board of
			 Immigration Appeals, and Federal courts that relate to such crime
			 suspects.
					5.Annual
			 reportIn each of the fiscal
			 years 2010 through 2014, the President shall submit an annual report to the
			 committees listed in section 4(b)(1), which describes, for each country that
			 has a pending application for entry into or renewal of the visa waiver program,
			 whether such country is—
			(1)cooperating satisfactorily in extraditing
			 or deporting wanted Nazi war crimes suspects to the jurisdiction in which they
			 have been indicted or convicted;
			(2)prosecuting
			 wanted Nazi war crimes suspects effectively within such country’s jurisdiction;
			 and
			(3)cooperating
			 satisfactorily in admitting to the territory of such country aliens described
			 in section 212(a)(3)(E)(i) and ordered removed from the United States territory
			 by a United States immigration judge, the Board of Immigration Appeals, or a
			 Federal court.
			
